DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 202 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 7, 15 and 18, the term “potential” renders the claim indefinite.  The term is interpreted to include both having the possibility and not having the possibility of occurring.   Given the open-ended nature of the term, it is a possibility that this defined occurrence does not happen.  It is noted that, under Broadest Reasonable Interpretation principles, this interpretation would obligate the 
Claims 2-6, 8, 9, 16, 17, 19 and 20 are rejected based on their dependency to claims 1, 15 and 18.        
For claim 12, cannot be determined with certainty if the claim is intended to include maneuvering the vehicle in both a forwards and backwards direction or a single direction.  To expedite prosecution, the claim will be interpreted to include maneuvering in a forward direction.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Publication No. 2020/0101897).
For claim 1, Miller discloses a system for assisting in aligning a vehicle for hitching with a trailer, comprising: a vehicle powertrain control system (see Figs. 1 and 2); a vehicle brake system (see Figs. 1 and 2); a vehicle human-machine interface (see para. 0025); an imaging system outputting a signal including scene data of an area to a rear of the vehicle (see para. 0017); and a controller (see Fig. 2): receiving the scene data and identifying the trailer within the area to the rear of the vehicle (see para. 0023); deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (see para. 0022); outputting a powertrain control signal to the vehicle powertrain control system, and a brake control signal to the vehicle brake system to maneuver the vehicle, including reversing along the backing path and stopping the vehicle at an endpoint of the path (see para. 0024); and outputting a video image to the vehicle human-machine interface including a graphical overlay on the image data (see paras. 0022, 0029).  Regarding the last limitation, Miller does not explicitly disclose that the hitch may potentially move past the coupler.  However, Miller discloses that a collision between the hitch and the coupler is shown (see para. 0031).  It would have been obvious to one of ordinary skill in the art that 
Regarding claim 3, Miller does not explicitly disclose the claimed limitation.  However, Miller discloses that the vehicle should be stopped if it was not properly aligned with the coupler.  It would have been obvious to one of ordinary skill in the art to stop the vehicle if the coupler was outside of the boundaries of alignment based on the motivation improve control of the vehicle to automatically perform a vehicle maneuver to align the vehicle with the trailer based on the model of the area surrounding the vehicle.  
With reference to claim 4, Miller further teaches wherein the imaging system includes a camera mounted on a rear of the vehicle and capturing at least a portion of the area to the rear of the vehicle included in the scene data (see paras. 0016, 0017).  
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Publication No. 2020/0101897) as applied to claim 1 above, and view of Shank, et al. (U.S. Patent No. 9,914,333).  
With regards to claim 2, Miller does not explicitly disclose the claimed limitation.  However, a teaching from Shank discloses wherein: the controller further outputs a steering signal to the vehicle steering system to laterally maintain the vehicle on the backing path during reversing thereon (see col. 3:45-58).  It would have been obvious to one of ordinary skill in the art to modify Miller to include the disclosure of Shank based on the motivation to improve a trailer hitching system for a vehicle that can either semi-automatically or fully automatically control a vehicle to align itself to a trailer hitch.  
.   
Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Publication No. 2020/0101897) as applied to claim 1 above, and view of Wang, et al. (U.S. Patent Publication No. 2016/0375831). 
Regarding claim 5, Miller does not explicitly disclose the claimed limitation.  A teaching from Wang discloses the camera is mounted in a fixed position on the vehicle with respect to the bumper (see para. 0021); and the graphical overlay is presented in a static position on the video image determined to correspond with the fixed position of the camera with respect to the bumper (see para. 0021).  It would have been obvious to one of ordinary skill in the art to modify Miller to include the teachings of Wang based on the motivation to improve a visual assistance for aligning a tow hitch ball and a trailer drawbar coupler and, more particularly, to a system and method for providing visual assistance for aligning a tow hitch ball and a trailer drawbar coupler when backing up the towing vehicle to the towed vehicle that includes providing a raised alignment line that is part of a graphic overlay in a rear-view camera image. 
Referring to claim 6, Wang further discloses when the vehicle is at a point along the backing path that is above a threshold distance from the trailer, the controller outputs the image data from a first point of view directed outward from the rear of the vehicle and including the trailer (see para. 0023); and when the vehicle is at the point along the backing path that is below the threshold distance from the trailer, the controller outputs the image data from a second point of view directed downwardly from the rear of the vehicle and including the vehicle bumper and at least the coupler of the trailer (see para. 0023). 
.      
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Publication No. 2020/0101897) as applied to claim 1 above, and view of Shank, et al. (U.S. Patent No. 9,914,333) and Hu (U.S. Patent Publication No. 2017/0174130). 
For claim 9, Miller does not explicitly disclose the claimed limitations.  A teaching from Shank discloses wherein the controller further: identifies a location of the coupler within the image data at least within a first threshold distance of the trailer (see Fig. 8).  It would have been obvious to one of ordinary skill in the art to modify Miller to include the disclosure of Shank based on the motivation to improve a trailer hitching system for a vehicle that can either semi-automatically or fully automatically control a vehicle to align itself to a trailer hitch.  
For the next limitation, a teaching from Hu discloses calculates a tracking confidence level of the location of the coupler (see para. 0051).  It would have been obvious to one of ordinary skill in the art to 
Continuing with the next limitation, Shank and Hu disclose an indication function of a rear-proximity detection system of the vehicle within a distance of the trailer (see Shank, Fig. 9) and at a tracking confidence below a predetermined level (see Hu, para. 0081), a rear proximity detection system outputting an audible indication of the vehicle approaching the coupler of the trailer (see Shank, col. 6:22-55).
Claims 10, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Publication No. 2020/0101897) in view of Hu (U.S. Patent Publication No. 2017/0174130).   
For claim 10, Miller discloses a system for assisting in aligning a vehicle for hitching with a trailer, comprising: a vehicle powertrain control system (see Figs. 1 and 2); a vehicle brake system (see Figs. 1 and 2); a vehicle rear-proximity detection system outputting an audible indication of the vehicle approaching an object within a detection distance (see paras. 0017, 0025); an imaging system outputting a signal including scene data of an area to a rear of the vehicle (see paras. 0017); and a controller (see Fig. 2): receiving the scene data and identifying the trailer within the area to the rear of the vehicle (see para. 0023); deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (see para. 0022); outputting a powertrain control signal to the vehicle powertrain control system, and a brake control signal to the vehicle brake system to maneuver the vehicle, including reversing along the backing path and stopping the vehicle at an endpoint of the path (see para. 0024); identifying a location of the coupler within the image data at least within a first threshold distance of the trailer (see para. 0031).  Miller does not disclose the next limitation.  A teaching from Hu discloses maneuvering the vehicle and calculating a tracking confidence level of the location of the coupler (see para. 0081); and activating an indication function of the rear-proximity detection system of the vehicle and at a tracking confidence below a predetermined level (see para. 0081).  It would have 
Additionally, Hu does not explicitly disclose activating at a threshold distance.  However, given that distance to the trailer is a key element in Miller and Hu, it would have been obvious to activate the calculations at a distance from the trailer based on the motivation to improve how a controller determines a confidence score for the output of each imaging device.  
For claim 12, Miller does not explicitly disclose when the deactivation occurs.  
With reference to claim 13, Miller does not explicitly disclose when the deactivation occurs.  However, it would have been obvious to one of ordinary skill in the art to deactivate the system when the vehicle starts to maneuver itself in a direction away from the trailer and is greater than other thresholds that signify activation of the tracking confidence (as Hu discloses distance is a relevant consideration).   
Claim 18 is rejected based on the citations and reasoning provide above for claim 10.  
Claims 11, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Publication No. 2020/0101897) and Hu (U.S. Patent Publication No. 2017/0174130), as applied to claim 10 above, in view of Shank, et al. (U.S. Patent No. 9,914,333).  
Referring to claim 11, Miller does not explicitly disclose the claimed limitation.  A teaching from Shank discloses wherein a rear proximity detection system outputs an audible indication of the vehicle approaching the coupler of the trailer when the coupler is within the detection distance (see col. 6:22-55).  It would have been obvious to one of ordinary skill in the art to modify Miller to include the disclosure of Shank based on the motivation to improve a trailer hitching system for a vehicle that can either semi-automatically or fully automatically control a vehicle to align itself to a trailer hitch.  

With reference to claim 15, Shank further teaches including a vehicle human-machine interface, wherein the controller further: outputs a video image to the vehicle human-machine interface including a graphical overlay on the image data (see Fig. 14), further including a vehicle human-machine interface, wherein the controller further: outputs a video image to the vehicle human-machine interface including a graphical overlay on the image data (see Fig. 14).  Regarding the next limitation, Miller does not explicitly disclose graphically indicating that the hitch may potentially move past the coupler.  However, Miller discloses that a collision between the hitch and the coupler is shown (see para. 0031).  It would have been obvious to one of ordinary skill in the art that the determining and graphically indicating a collision path is functionally equivalent to indicating that the hitch “potentially” moves past the coupler, as “potential” contact between the coupler and hitch is a manifestation of the hitch attempting to move past the coupler based on the motivation to improve control of the vehicle to automatically perform a vehicle maneuver to align the vehicle with the trailer based on the model of the area surrounding the vehicle.  
With regards to claim 16, Miller further discloses wherein the imaging system includes a camera mounted on a rear of the vehicle and capturing at least a portion of the area to the rear of the vehicle included in the scene data (see paras. 0016, 0017). 
For claim 19, Shank further teaches the controller further outputs a steering signal to the vehicle steering system to laterally maintain the vehicle on the backing path during reversing thereon (see col. 3:45-58).  
With reference to claim 20, Shank further discloses the controller only maneuvers the vehicle, including reversing along the path, while a predetermined indication is continuously received from the .  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Publication No. 2020/0101897), Hu (U.S. Patent Publication No. 2017/0174130) and Shank, et al. (U.S. Patent No. 9,914,333), as applied to claim 16 above, in view of Wang, et al. (U.S. Patent Publication No. 2016/0375831). 
For claim 17, a teaching from Wang discloses wherein: when the vehicle is at a point along the backing path that is above the second threshold distance from the trailer, the controller outputs the image data from a first point of view directed outward from the rear of the vehicle and including the trailer (see para. 0023); and when the vehicle is at the point along the backing path that is below the second threshold distance from the trailer, the controller outputs the image data from a second point of view directed downwardly from the rear of the vehicle and including the vehicle bumper and at least the coupler of the trailer (see para. 0023).  It would have been obvious to one of ordinary skill in the art to modify Miller to include the teachings of Wang based on the motivation to improve a visual assistance for aligning a tow hitch ball and a trailer drawbar coupler and, more particularly, to a system and method for providing visual assistance for aligning a tow hitch ball and a trailer drawbar coupler when backing up the towing vehicle to the towed vehicle that includes providing a raised alignment line that is part of a graphic overlay in a rear-view camera image. 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663